
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5145
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  improve the continuing professional education reimbursement provided to health
		  professionals employed by the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Assuring Quality Care for Veterans
			 Act.
		2.Improvement of continuing professional
			 education reimbursement for health professionals employed by the Department of
			 Veterans Affairs
			(a)In generalSection 7411 of title 38, United
			 States Code, is amended—
				(1)by striking shall and
			 inserting may;
				(2)by striking board-certified
			 physician or dentist appointed under section 7401(1) of this title and
			 inserting health professional appointed under paragraph (1) or (3) of
			 section 7401 of this title;
				(3)by striking $1,000 and
			 inserting $1,600;
				(4)by inserting required to maintain
			 licensure after professional education; and
				(5)by adding at the end the following new
			 sentence: No such health professional may receive reimbursement under
			 this section and reimbursement for the same expenses incurred for continuing
			 professional education provided by a Department medical center..
				(b)Clerical amendments
				(1)Section headingThe heading for such section is amended to
			 read as follows:
					
						7411.Full-time health professionals:
				reimbursement of continuing professional education
				expenses
						.
				(2)Table of sectionsThe table of sections at the beginning of
			 chapter 74 of such title is amended by striking the item relating to section
			 7411 and inserting the following new item:
					
						
							7411. Full-time health
				professionals: reimbursement of continuing professional education
				expenses.
						
						.
				
	
		
			Passed the House of
			 Representatives May 25, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
